DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Cho et al (U.S. Pub #2011/0012222).
With respect to claim 1, Cho teaches a method for forming a composite comprising: 
applying a thin film (Fig. 2, 204) formed from a non-single-crystalline alloy onto a substrate (Fig. 2, 202); and 
supplying energy (Fig. 2B-2C, 206 and Paragraph 46) to the thin film through the substrate to form a single-crystalline alloy (Fig. 2E, 216 and Paragraph 61 and 37).
With respect to claim 2, Cho teaches that the substrate includes a non-single-crystalline alloy that is physically and chemically different from the non-single-crystalline alloy of the thin film (Paragraph 47).
With respect to claim 8, Cho teaches that the non-single-crystalline alloy has a formula of ABx, wherein A is gallium and B is selected from the group consisting of arsenic and nitrogen (Paragraph 37).

Claims 1-6, 8, 11, 12, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Naomoto et al (U.S. Patent #5932003).
With respect to claim 1, Naomoto teaches a method for forming a composite comprising: 
applying a thin film (Fig. 1, 4/5/6) formed from a non-single-crystalline alloy onto a substrate (Fig. 1, 2); and 
supplying energy (Fig. 1, 9 and 25) to the thin film through the substrate to form a single-crystalline alloy (Fig. 1, 4 and Col 7 Ln 54 to Col 8 Ln 27).
With respect to claim 2, Naomoto teaches that the substrate includes a non-single-crystalline alloy that is physically and chemically different from the non-single-crystalline alloy of the thin film (Col 7 Ln 1-2).  
With respect to claim 3, Naomoto teaches that supplying energy includes focusing a laser beam (Fig. 1, 25).  
With respect to claim 4, Naomoto teaches that the laser beam has a line pattern having a length from about 1 micron (um) to about 10 mm (Col 5 Ln 51-55).  
With respect to claim 5, Naomoto teaches that focusing the laser beam includes focusing the laser beam (Fig. 1, 25) perpendicular to a plane defined by the thin film.  
With respect to claim 6, Naomoto teaches focusing the laser beam includes focusing the laser beam parallel to a plurality of edge patterns defined through the thin film (Fig. 14, 144).  
With respect to claim 8, Naomoto teaches that the non-single-crystalline alloy has a formula of ABx, wherein A is gallium and B is selected from the group consisting of arsenic and nitrogen (Col 6 Ln 47-49).  
With respect to claim 11, Naomoto teaches applying a protection film (Fig. 1, 7) onto the thin film; and supplying energy to the thin film through at least one of the protection film or the substrate to form a single-crystalline alloy.
With respect to claim 12, Naomoto teaches a method for forming a composite comprising: 
applying a thin film (Fig. 1, 4/5/6) formed from a non-single-crystalline oxide onto a substrate (Fig. 1, 2); and 
supplying energy (Fig. 1, 9 and 25) to the thin film through the substrate to form a single-crystalline oxide (Fig. 1, 4 and Col 7 Ln 54 to Col 8 Ln 27).

With respect to claim 19, Naomoto teaches applying a protection film (Fig. 1, 7) onto the thin film; and supplying energy to the thin film through at least one of the protection film or the substrate to form a single-crystalline oxide.
With respect to claim 22, Naomoto teaches a semiconductor device formed using the method of claim 12 (Col 6 Ln 51-65).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Naomoto, in view of Myrick (U.S. Patent #5514885).
With respect to claim 9, Naomoto does not teach forming a pattern on the substrate, wherein the pattern is at least one of a depression or a protrusion. 
 Myrick teaches forming a pattern on the substrate, wherein the pattern is at least one of a depression or a protrusion (Fig. 6). 
With respect to claim 10, Naomoto does not teach that the substrate has a first planar surface and the pattern has a second planar surface that is parallel to the first planar surface.  
Myrick teaches that the substrate (Fig. 6) has a first planar surface and the pattern has a second planar surface that is parallel to the first planar surface. 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a pattern in the substrate of Naomoto as taught by Myrick in order to produce a pattern of monocrystalline GaAs regions on the substrate (Col 8 Ln 5-10 and Col 1-10). 


Allowable Subject Matter
Claim 7, 13, 14-18, 20, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826